ACCEPTED
                                                                                           03-14-00669-CR
                                                                                                   5273162
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/13/2015 4:05:12 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-14-00669-CR

EX PARTE                                   §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                           §         DISTRICT 5/13/2015
                                                               COURT4:05:12
                                                                          OF PM
                                                                JEFFREY D. KYLE
JUSTIN CARTER                              §         APPEALS OF TEXAS Clerk




    STATE’S NOTICE OF INTENT TO ARGUE BEFORE THE COURT

Dear Mr. Jeffrey D. Kyle, Clerk of the Honorable Third District Court of Appeals:

      The Court ordered that oral argument in the above styled and numbered

cause would take place on June 3, 2015 at 9:00 a.m. before Chief Justice Rose,

Justice Goodwin and Justice Field. The Court requested that our office notify you

in writing of our intention to argue the case before the Court. Accordingly, the

State files this written notice that Assistant District Attorney Chari L. Kelly, author

of the State-Respondent’s brief, intends to argue this case before the Court on June

3rd with another attorney from our office sitting second chair.



                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008



                                          1
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Notice of Intent

to Argue Before the Court has been delivered to Appellant JUSTIN CARTER’s

attorney in this matter:

      Chad P. Van Brunt
      vanbruntlaw@live.com
      210 S. St. Mary’s Street
      Suite 1840 – Tower Life Bldg.
      San Antonio, TX 78205
      Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
eFileTexas.gov, on this 13th day of May, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          2